DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 recites:
6.  The reservoir tank according to claim 1, wherein
a control surface, that controls a flow of the cooling fluid flowing from the gas-liquid separation chamber into the tank chamber through the communication hole and flowing upward of the tank chamber to be a flow in a lateral direction, is provided to face the communication hole at a predetermined interval inside the tank chamber,
the control surface is provided extending in a substantially horizontal direction to cover the communication hole when viewed in the vertical direction in the same size as or larger than the communication hole, and the control surface is a plate or block made of a thermoplastic resin so that the control surface does not transmit liquid.  Emphasis added.

Claim 6 is objected because the phrase—“in the same size”—should instead read “[[in]] is the same size.”  
Claim 6 should therefore be amended as:
6.  The reservoir tank according to claim 1, wherein
a control surface, that controls a flow of the cooling fluid flowing from the gas-liquid separation chamber into the tank chamber through the communication hole and flowing upward of the tank chamber to be a flow in a lateral direction, is provided to face the communication hole at a predetermined interval inside the tank chamber,
is the same size as or larger than the communication hole, and the control surface is a plate or block made of a thermoplastic resin so that the control surface does not transmit liquid.  Emphasis added.

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The claims are rejected as follows:
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bangert et al., US 2008/0190385 A1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bangert in view of Ohta et al., US 4,130,159.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bangert et al., US 2008/0190385 A1.
Claim 1 describes a reservoir tank.  The reservoir tank comprises a tank chamber for storing a cooling fluid, a gas-liquid separation chamber provided adjacently below the tank chamber in a vertical direction, and a partition wall for partitioning the tank chamber and the gas-liquid separation chamber.  The reservoir tank further comprises an inflow pipe for sending the cooling fluid to the reservoir tank and a discharge pipe for discharging the cooling fluid from the reservoir tank.  The inflow pipe and the discharge pipe are connected to the gas-liquid separation chamber.  The partition wall is provided with a communication hole that communicates the tank chamber and the gas-liquid separation chamber.  The reservoir tank is provided with a suction hole that connects the tank chamber directly to the discharge pipe.  The reservoir tank is configured such that a flow rate of the cooling fluid in the discharge pipe at a position where the suction hole is provided is higher than the flow rate of the cooling fluid in the gas-liquid separation chamber at a position where the communication hole is provided.
Note that the limitations describing the “cooling fluid” fail to patentably distinguish over the prior art, because the cooling fluid is material worked on by the apparatus, See MPEP 2115.
Note also that the limitation indicating that—the cooling fluid has a higher flow rate at the location of the suction hole in the discharge pipe compared where the communication hole is located—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
Banger discloses a tank 10 (corresponding to the claimed “reservoir tank”).  See Bangert Fig. 1, [0110].  The tank 10 comprises an expansion chamber 30 (the “tank chamber”) for storing fluid.  Id. at [0128].  The tank 10 also comprises a diffuser 24 (the “gas-liquid separation chamber”) provided adjacently below the expansion chamber 30 in a vertical direction.  Id. at Fig. 1 [0124].  The diffuser 24 is capable of operating as a gas-liquid separation chamber, because the fluid expands in the diffuser 24.  Id.  The tank 10 further comprises a partition wall for partitioning the expansion chamber 30 from the diffuser, which is the top of tube 31.  Id. at Fig. 1, [0115].  
The section of tube 31 located upstream of diffuser 24 corresponds to the “inflow pipe.”  See Bangert Fig. 1, [0115], [0125].  The section of tube 31 located downstream of the diffuser 24 corresponds to the “discharge pipe.”  Id.  The upstream and downstream sections of tube 31 are connected to the diffuser 24.  Id.  
The top of the tube 31 is provided with an inlet opening 25 (the “communication hole”) that communicates the expansion chamber 30 with the diffuser 24.  See Bangert Fig. 1, [0115].  The tank 10 is also provided with an outlet opening 27 (the “suction Id.  
As noted, the limitation indicating that the reservoir tank is—configured such that a flow rate of the cooling fluid in the discharge pipe at a position where the suction hole is provided is higher than the flow rate of the cooling fluid in the gas-liquid separation chamber at a position where the communication hole is provided—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).

    PNG
    media_image1.png
    1000
    941
    media_image1.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bangert et al., US 2008/0190385A1 in view of Ohta et al., US 4,130,159.
Claim 6 requires for that the device of claim 1 further comprises a control surface that controls a flow of the cooling fluid flowing from the gas-liquid separation chamber 
The limitations that describe the intended use of the “control surface” fail to patentably distinguish over the prior art.  See MPEP 2114(II).
The tank 10 in Bangert comprises a wall section 14a (the “control surface”).  See Bangert Fig. 1, [0127].  The wall section 14a faces the inlet opening 25, at a predetermined interval in the expansion chamber 30, as seen in Fig. 1.  The wall section 14a is provided extending in a substantially horizontal direction to cover the inlet opening 25 when viewed from a vertical direction, as seen in Fig. 1.  This would be illustrated by turning the tank 10 ninety degrees counter-clockwise from the perspective in Fig. 1.  The wall section 14a is larger than the inlet opening 25.  Id.  The wall section 14a is a plate made of a material that does not transmit liquid.  Id.
Bangert differs from claim 6, because it fails to disclose the material used to manufacture the wall section 14a.  Therefore, the reference fails to provide enough information to teach that the wall section 14a is made of a “thermoplastic resin” as required by the claim.
But the tank 10 is used to remove gas from cooling fluid used in an internal combustion engine.  See 
Ohta discloses a tank used to handle cooling fluid for an automobile.  See Ohta Fig. 1, col. 1, ll. 6–10, 63–68.  The tank is manufactured from thermoplastic resin.  Id. 
It would have been obvious to manufacture Bangert’s tank 10, and the internal components including the wall section 14a, from thermoplastic resin, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
Response to Arguments
Double Patenting
The double patenting rejection in view of co-pending U.S. Application No. 16/907,656 is withdrawn, because the ’656 application is abandoned.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejection of claim 4, because this claim is cancelled.
35 U.S.C. 102 Rejections
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776